DETAILED ACTION
The following is a Notice of Allowance in response to the Examiner’s Amendment per telephonic interviews with Nathaniel Quirk on 11 February 2021 and 12 February 2021.  Claims 1 and 22 have been amended.  Claims 2, 4 and 19-21 were previously cancelled.  Claims 1, 3, 5-18 and 22-24 remain pending in this application and are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathaniel Quirk on 12 February 2021.

The application has been amended as follows: 


Claims
1. (Currently Amended) A system comprising:
sensor equipment including one or more sensors disposed on a parcel of land, each of the one or more sensors comprising control circuitry configured to detect sensor data on the parcel of land;
a robotic rover comprising control circuitry configured to selectively perform mowing tasks on the parcel of land;
a watering computer comprising control circuitry configured to selectively apply the water to the parcel of land;
a gateway configured to provide for communication between the control circuitry of each of the one or more sensors of the sensor equipment, the watering computer, and the robotic rover; and
a user terminal comprising processing circuitry that is configured to communicate with the gateway,
wherein the gateway interfaces between a first network comprising the robotic rover, the watering computer, and the sensor equipment and a second network via which an operator is enabled to wirelessly communicate with the gateway via the user terminal,
wherein in response to communication between the control circuitry of the watering computer and the control circuitry of the robotic rover, schedules of the watering computer and the robotic rover are automatically coordinated, wherein  

22. (Currently Amended) A system comprising:
sensor equipment including one or more sensors disposed on a parcel of land, each of the one or more sensors comprising control circuitry configured to detect sensor data of the parcel of land;
a robotic rover comprising control circuitry configured to selectively perform mowing tasks on the parcel of land;

a gateway configured to provide for communication between the control circuitry of each of the one or more sensors of the sensor equipment, the watering computer, and the robotic rover; and
a user terminal comprising processing circuitry that is configured to communicate with the gateway,
wherein the gateway interfaces between a first network comprising the robotic rover, the watering computer, and the sensor equipment and a second network via which an operator is enabled to wirelessly communicate with the gateway via the user terminal,
wherein the watering computer is configured to selectively apply the water to the parcel of land based on a watering schedule and the robotic rover is configured to selectively perform the mowing task based on a mowing schedule,
wherein the processing circuitry of the user terminal is configured to automatically coordinate or de-conflict the watering schedule and the mowing schedule in response to communication between the control circuitry of the watering computer and the control circuitry of the robotic rover, wherein mowing and watering of a same area of the parcel are not conducted at a same time.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
U.S. Patent Publications; e.g. U.S. Patent Publication No. 2011/0166701 A1 discloses a method and system for adaptive task scheduling of a mobile service robot; U.S. Patent Publications; e.g. U.S. Patent Publication No. 2011/0166715 A1 discloses a method of controlling application of a substance to vegetation using data obtained via a mobile machine; U.S. Patent Publication No. 2013/0207771 A1 discloses methods and systems for monitoring and controlling irrigation and climate conditions in landscapes 

However, none of the prior art of record, alone or in combination, expressly or fairly suggest the combination of the specifics of a system comprising of a watering computer, a robotic rover to perform mowing tasks and sensor equipment, wherein schedules of the watering computer and robotic rover are automatically coordinated (claims 1 and 22) or de-conflicted (claim 22) in response to communication between control circuitry of the water computer and control circuity of the robotic rover to avoid mowing and watering of a same parcel of land at a same time. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to irrigation systems.

environmental information, and sending the irrigation schedule to an irrigation control unit.

U.S. Patent Publication No. 2012/0215366 A1 discloses controlling an execution of a watering program by an irrigation controller.

U.S. Patent Publication No. 2019/0090440 A1 discloses a system for intelligent watering that includes components configured to facilitate easy interface and operation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fennema can be reached on 571-272-2748.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JENNIFER L NORTON/Primary Examiner, Art Unit 2117